MEMORANDUM **
Lawrence Patrick Trenier, a civil detainee, appeals pro se the district court’s order granting in part defendants’ motion for judgment on the pleadings and staying his section 1983 action pending the outcome of state civil confinement proceedings. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s decision to abstain under Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 *946L.Ed.2d 669 (1971). Gilbertson v. Albright, 381 F.3d 965, 982 n. 19 (9th Cir.2004) (en banc). We affirm.
Tremer filed his section 1983 action while being detained during proceedings to determine whether he should be civilly committed as a Sexually Violent Predator (“SVP”). See Cal. Welf. & Inst-Code §§ 6000 et seq. The district court properly invoked Younger abstention because Trenier’s federal civil rights action raises constitutional concerns that could be raised in the ongoing state proceedings. See Gilbertson, 381 F.3d at 976-78 (discussing factors to be considered when determining whether Younger abstention applies); see also People v. Ciando, 109 Cal.App.4th 175, 134 Cal.Rptr.2d 531 (2003) (adjudicating housing and treatment claims of SVP detainee).
Trenier’s remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.